Citation Nr: 1422919	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder and a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1957 to August 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2014, the Veteran testified at a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including the Veteran's hearing transcript and copies of his service treatment records, are relevant to the issues on appeal. The Board notes that there is no paperless, electronic VBMS claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required because there may be relevant VA treatment records that have not yet been obtained.  In his original claim for service connection, the Veteran stated that he received treatment at a VA Medical Center from 1957 to the present.  In his hearing, he stated that he received treatment at that facility in the 1990s.  However, the record only contains VA treatment records from 2003 to 2009. 

Additionally, in a December 2009 letter, the RO notified the Veteran that they had received treatment records beginning in 2003 and that they needed him to tell them if those records were sufficient or if he wanted them to request records from Big Spring VA Medical facility from 1957.  VA, however, has a duty to assist the Veteran in obtaining evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  The duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is also unclear from the letter whether the RO requested records from 1959 forward, or from another date.  Accordingly, remand is required to obtain VA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from his discharge in August 1959 to the present.  All requests and responses must be documented in the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the above action, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

3.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



